Citation Nr: 9903373	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-49 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L4-5.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims seeking 
entitlement to service connection for a herniated nucleus 
pulposus at L4-5 and to an increased (compensable) disability 
rating for lumbosacral strain.


REMAND

The veteran contends, in essence, that he is entitled to a 
compensable rating for his low back disorder.  Specifically, 
he asserts that his disability involves pain, limitation of 
range of motion, and radiating pain to his extremities.  He 
feels that these symptoms warrant an increased rating.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Further 
evidentiary development and clarification are needed.

The veteran's service medical records show that he injured 
his low back on active duty in August 1988, while trying to 
lift a heavy object.  Outpatient records from August 1988 
show that he could not perform flexion, was positive for 
muscle spasm to the lumbosacral spine, and complained of 
occasional radiation.  Diagnosis was "low back pain" with a 
herniated nucleus pulposus to be ruled out.  X-ray study of 
the lumbar spine revealed a transitional effect at L5 on the 
right which was capable of producing nerve root symptoms; 
otherwise, the lumbar spine was within normal limits.  The 
veteran's February 1990 separation medical report did not 
note any low back defects, but, in the associated report of 
medical history, the veteran complained of "recurrent back 
pain" and indicated that he "hurt back in service and could 
not bend over."  The veteran's low back disorder was not 
diagnosed during service.

Subsequent to service, in a May 1991 decision, the RO granted 
entitlement to service connection for lumbosacral strain.  
Its decision was based, in part, on a private chiropractor's 
statement that he treated the veteran on 10 occasions from 
July 1990 to August 1990 for subluxation of the lumbar spine, 
injury to nerves of the low back, lumbago, and lumbosacral 
sprain/strain.  The pathology resulted from an automobile 
accident in which the veteran was involved, but was also 
aggravated by his inservice back injury.  The RO also 
considered a July 1990 VA examination report which shows a 
diagnosis of low back strain.  X-rays of the lumbosacral 
spine taken at that time were within normal limits.

VA outpatient records from February 1994 to April 1996 were 
obtained by the RO.  They indicate that the veteran was seen 
on several occasions with complaints of low back pain with 
radiation to the legs.  The records also indicate that a 1994 
computed tomography (CT) study revealed that the veteran had 
a herniated nucleus pulposus at L4-5.  However, no CT report 
is currently of record.  In addition, the veteran has 
indicated that he has received VA treatment for his back 
since 1991, yet only those records dated after 1994 were 
requested by the RO.  The VA has a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).

The Board notes that, in response to the veteran's March 1995 
claim seeking an increased disability rating for his low back 
disorder, the RO rendered a decision, dated July 1995, 
indicating that entitlement to an increased disability rating 
for a lumbosacral strain was not warranted and that 
entitlement to service connection for a herniated nucleus 
pulposus at L4-5 was not warranted.  In making its decision, 
the RO concluded that the veteran's herniated nucleus 
pulposus was "not related to the condition in service 
diagnosed as lumbosacral strain" and, instead, was "the 
result of post-service causes."  The veteran appealed this 
decision.  The Board finds that this decision needs 
clarification prior to appellate review.  Specifically, the 
Board finds that the RO must clarify: (1) where in the 
service medical records is a diagnosis of lumbosacral strain 
shown; (2) what medical evidence shows that the herniated 
nucleus pulposus is not related to the lumbosacral strain; 
and (3) what evidence shows that the veteran's herniated 
nucleus pulposus was the result of post-service causes.

According to the claims file, the RO requested an updated VA 
medical examination for the veteran's back in July 1996.  As 
part of that examination, the RO requested that the examiner 
differentiate, if possible, between symptoms of the veteran's 
lumbosacral strain and herniated nucleus pulposus.  The 
resultant VA examination report is dated July 1996 and 
consists of two sections.  A "diseases/injuries of the 
spine" section indicates that the veteran had recurrent low 
back pain with radiating pain to the right leg.  The clinical 
impression was "history of acute back strain in 1986" and 
"chronic lumbosacral strain with symptoms of right S1 root 
radiculopathy by history."  A "spine" section similarly 
indicates that the veteran had constant low back pain with 
radiating pain to his right leg with occasional numbness.  X-
rays revealed "mild degenerative changes at the L4-5 and L5-
S1 levels" and "an enlarged right transverse process of L5 
forming a pseudoarthrosis with the adjacent hemisacrum."  
The diagnosis was "chronic back pain secondary to 
degenerative arthritis and herniated nucleus pulposus at L4-
5, per history of the patient, with positive clinical and 
radiographic findings on exam."  The Board finds confusing 
that the reports provide entirely different diagnoses for the 
veteran's complaints of low back pain and radiating pain to 
the legs.  In fact, on closer inspection of the two sections 
of the report, the Board notes that one indicates that the 
veteran's gait was normal, while one indicates that his gait 
was abnormal and that he walked with a limp and wore a back 
brace.  One indicates that straight leg testing was normal, 
while one indicates that it was positive on the right at 30 
degrees.  One indicates that the veteran had no complaints of 
back pain on examination, while the other one indicates that 
there was objective evidence of pain on motion.  These 
inconsistencies are made more apparent by the fact that the 
veteran was examined for both sections on the same day.  
Furthermore, neither section of the report indicates that the 
veteran's claims file was reviewed as part of the 
examination; one section of the report specifically states 
that no past medical records were available for review.  
Overall, the Board finds the current medical evidence 
inadequate for rating purposes.  See 38 C.F.R. §§  4.1, 4.2, 
4.10  (1998).

The Board also notes that the 1996 VA report indicates that 
the veteran underwent a CT scan in November 1995.  However, 
no report of that CT study is currently of record.

From the most recent VA examination report, the Board is not 
able to make any conclusions as to the current nature and 
severity of the veteran's low back disorder.  The report also 
does not provide any differentiation between the symptoms of 
the veteran's lumbosacral strain and herniated nucleus 
pulposus, as requested by the RO.  Of greater importance, the 
Board finds that it is not even clear from the medical 
evidence of record whether the veteran's herniated nucleus 
pulposus and lumbosacral strain are entirely different low 
back disorders, as the RO summarily concluded in its July 
1995 decision.  After careful review of the record, the Board 
finds that the veteran does have a service-connected low back 
disorder, a specific diagnosis for which was not made during 
service, but for which a diagnosis of lumbosacral strain was 
made after service.  Currently, the veteran has been 
diagnosed with a chronic lumbosacral strain with 
radiculopathy; herniated nucleus pulposus at L5; degenerative 
arthritis at L4-5 and L5-S1; and an enlarged right transverse 
process at L5.  It is noteworthy that the transverse process 
at L5 was noted on X-rays during service in August 1988.  The 
Board is not able to determine the exact nature of the 
veteran's service-connected low back disorder, nor the 
severity of his disability, nor the relationship, if any, 
between the various diagnoses.

In light of the above, the Board finds that the VA medical 
records that are apparently available but not currently of 
record should be obtained and made part of the claims file.  
Afterwards, the veteran should be scheduled for comprehensive 
VA orthopedic and neurologic examinations in order to clarify 
the nature and severity of his service-connected low back 
disorder.  Finally, the RO should review the veteran's claim 
and, if no change is warranted in its determination, provide 
a Supplemental Statement of the Case which provides a full 
rationale for its determinations, citing actual evidence in 
the claims file and the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected low 
back disability since his separation from 
service in 1990, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder) should then be requested.  The RO 
is specifically requested to obtain any 
and all VA medical records from the VA 
Medical Center in Dublin, Georgia, 
including reports of computed tomography 
(CT) studies allegedly conducted in March 
1994 and November 1995.  All records 
obtained should be added to the claims 
folder.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
by the appropriate specialists.  The 
veteran's claims folder is to be reviewed 
by the examiners prior to their 
examinations, including the veteran's 
service medical records and private and 
VA medical records.  The purpose of the 
examinations is determine the nature and 
severity of the veteran's service-
connected "lumbosacral strain."  All 
current manifestations of the veteran's 
disability should be assessed and 
discussed, including any "functional 
effects," such as weakness, 
incoordination, or pain on motion, 
pursuant to DeLuca v. Brown, 8 Vet. App. 
202  (1995).  If appropriate, specific 
range of motion tests should be 
accomplished, with numerical degree 
values assigned to the different ranges 
of motion.  The examiners are 
specifically requested to clarify the 
various diagnoses of chronic lumbosacral 
strain with radiculopathy; herniated 
nucleus pulposus at L5; degenerative 
arthritis at L4-5 and L5-S1; and an 
enlarged right transverse process at L5, 
with the purpose of determining whether 
the veteran's low back pain in service, 
currently diagnosed as lumbosacral 
strain, is etiologically related to the 
other pathologies.  If it is determined 
that the veteran has low back pathology 
unrelated to his service-connected 
lumbosacral strain, then the examiners 
should attempt to separate the 
symptomatology of each disorder.  All 
appropriate tests should be conducted and 
all findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the above 
requested development, the RO should 
again consider the issue of entitlement 
to an increased (compensable) disability 
rating for the veteran's service-
connected lumbosacral strain and service 
connection for a herniated nucleus 
pulposus.  All medical evidence, both old 
and new, should be considered.

4.  If the determination is adverse to 
the veteran in any way, the RO should 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  The RO should 
make sure that the Supplemental Statement 
of the Case provides detailed reasons and 
bases for all conclusions rendered.

When the above development has been completed, the veteran 
and his representative should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if otherwise in order.  The purpose of this REMAND 
is to develop the medical evidence and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice, but 
he is free to submit additional evidence and argument while 
the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -
